Investor Update NAREIT Annual Meeting November 2007 2 Statements contained in this presentation, which are not historical facts, are forward-looking statements, as the term is defined in the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks and uncertainties which can cause actual results to differ materially from those currently anticipated, due to a number of factors, which include, but are not limited to, unfavorable changes in the apartment market, changing economic conditions, the impact of competition, acquisitions which may not achieve anticipated results and other risk factors discussed in documents filed with the Securities and Exchange Commission from time to time including the Company’s Annual Report on Form 10-K and the Company’s Quarterly Report on Form 10-Q. The statements in this presentation are made based upon information currently known to management and the company assumes no obligation to update or revise any of its forward-looking statements. Safe Harbor Disclosure 3 • Experienced Public Company – IPO January 1994 – Exclusively multifamily – $3.0 billion total capitalization • High Quality Portfolio – Sunbelt - High Growth region focus – 137 communities; 40,248 units – High quality portfolio (avg age 14 yrs) • Strong Balance Sheet – Debt/market cap of 44% – Growth capacity – Solid dividend payout ratio • Experienced Management – Strong record of value creation – Sophisticated operations – Stable, proven management team – Strong board of directors • Solid Returns to Shareholders – 3-year return: 15.8% annual – 5-year return: 24.1% annual – Since IPO: 16.1% annual Strong Public Company Platform 4 National MSA Average 1.20% Sunbelt Region MSA Average 1.77% Employment Growth Projections ’07 - ’11 Annual Compounded Growth Rates “Echo Boom” Households: Top Ten Gainers Based on Annual Percent Gain Souce: Economy.com and RREEF Research Las Vegas Riverside Phoenix Dallas Austin Houston Atlanta Orlando West Palm Beach Ft. Lauderdale Focus on High Growth Region • Positive demographic flows • Positive migration, immigration flows • Low business/living costs • Pro-business regulatory environment • Access to global markets • Increasing port of entry for imports • Good transportation infrastructure • Access to skilled labor • Diversified industrial base with exposureto – Financial industries – Health/education – Global trade – Leisure travel – High tech 5 National MSA Average 1.20% Sunbelt Region MSA Average 1.77% MAA Markets MSA Average 1.78% Employment Growth Projections ’07 - ’11 Annual Compounded Growth Rates MAA Markets Well Positioned in High Growth Region • MAA is uniquely positioned to capture thestrong fundamentals opportunity of the highgrowth region • Diversified in different market tiers within theregion drives opportunity to capture regionalbenefits, with less volatility • Market diversity provides less exposure toover-building pressure • Positioned in 7 of the top 10 projected U.S.job growth markets through 2015 • MAA portfolio more “recession resistant”than most apartment REIT portfolios 6 Robust External Growth Platform • Acquisitions – Extensive network – High deal flow – Competitive advantage • Fund Management – Value add investments – Monetize platform value – Higher return capital deployment • New Development/Lease-Up – Unique value add opportunities – Attractive returns – Improved deal flow opportunities 7 Portfolio Age Units owned Post 10 19,222 Camden 10 53,502 Mid-America 14 40,036 Avalon Bay 14 40,051 Colonial 15 31,172 BRE 15 22,681 Associated Estates 16 14,500 Equity Residential 17 147,320 Aimco 30 132,390 United Dominion 22 70,992 Essex 25 24,410 Home 36 38,209 Average 18 Source: Green Street MAA’s portfolio is newer than the sector average. Steady growth and recycling efforts continue to position MAA’s portfolio as one of the younger portfolios in the sector; solid long-term upside potential. High Quality Portfolio 8 MRI Web Portal Lease Revenue Optimizer Collections Management Resident Screening Utilities Management Unit Interior Renovation Lease Expiration Mgmt On-line Resident Solutions Rent and Fee Management Unit Turn Management Collection Agency Integration; real-time Delinquency reporting Integrated credit scoring and background screening; real-time processing Utility billing company integration; vacant utility real-time cut-off Detailed tracking of improvements by unit; real time price monitoring Automated guidance for optimum monthly, weekly and daily scheduling On-line leasing, internet response center, payment processing, work orders Yield management; automated bill-up of fees and charges Automated tracking and monitoring of move-out, get ready, show and move-in Training and Procedures 24/7 training availability; high degree of control; on-line procedures Sophisticated Operating Platform • Significant re-tooling of theoperating platform over thelast four years • Innovative solutions for keyprocesses – Payment processing – Utility billing integration – Collections integration – Yield management – Lease expiration mgmt – Unit turn management – Auto utility transfer • Other new initiatives to beimplemented – Auto fee assessment – Robust inventory mgmt – Full web-based leasing 9 Internal Rates of Return to equity from investments… through the full value creation cycle… have averaged 19.5% Proven Value Creation • Value creation opportunities in Sunbeltmarkets are competitive with otherregions…for a regionally focusedinvestor and operator • Almost $250MM of transactions thus far • Disciplined capital deployment program • Aggressive and sophisticated operatingplatform with regional competitiveadvantage • Established record of ability to exitinvestments in a disciplined fashion andon an attractive basis 10 Strong Q3 Results; Fundamentals Appear Stable Over the last five years changes made to portfolio allocation, operating platform capabilities and improvement in balance sheet strength have resulted in a more robust performance platform FFO Per Share Dividend Per Share Competitive Performance • 11% increase in FFO • Same Store NOI up 7.1% • Same Store revenues up 4.2% • Physical occupancy up 0.6%; 96.4% • Leasing traffic up 10% • New move-ins up 6% • Same store concessions down 26% • Effective pricing up 3.4% • Fixed charge coverage record; 2.3 • Move outs to home buying down • High-quality, recurring earnings 11 The change in the mortgage environment is likely to generate a positive influence on the demand for apartment rentals Mid-America’s geographic footprint and market profile establish a potentially unique position to benefit from the collapse of the single-family housing market. Upside Performance Opportunity • Home ownership peaked in ’05 at 69% • Long-term historical average is 64% • Encouraged by easy credit and expectations of price inflation • Mortgage volume expected to shrink 35% assub-prime and Alt-A markets decline, andconventional mortgages are more strictlyunderwritten • Reduced inflation of home prices makeshome-ownership less attractive • A reversion of US home ownership to long-termnormal levels will drive 5 million households back torental housing…ultimately benefiting the apartmentindustry 12 Move outs to buy a home declined by 300 basis points in Q3; lowest level since 2001 • “Back Door” Benefit – Lower turnover – Lower vacancy loss – Lower turn expenses Upside Performance Opportunity • “Front Door” Benefit – Increased traffic – Higher occupancy – Pricing opportunity 13 Before average rent $852 Park Estate, Memphis. Case Study - Just over 60% of units redeveloped at an investment of $8K per unit; >30% IRR After average rent $1,123 Property Redevelopment 14 Property Redevelopment • Up to 20,000 units to be redevelopedat roughly $5,000 per unit • Based on current performance,expect to capture an average 13%un-leveraged IRR • 3,000 units to be completed by yearend; 3,000 units planned in 2008 • Significant opportunity to drive higherinternal growth • Annual FFO potential of $0.20 + pershare by 2009 • Enhancing quality/condition ofupgraded apartments should alsoimprove their cap rate value byroughly 25 bps leading to $2.50 inincremental value per share 15 Value Creation Plan NPV/shareof valuecreated $150 MM/year of 100%-ownedacquisitions $1.25 $150 MM/year of Fund I acquisitions $0.90 $50 MM/year of development $1.25 $15 MM/year of redevelopment $0.40 Redevelopment benefit on portfolioquality (25 bp on cap rate) $1.50 Total per share impact $5.30 MAA’s disciplined growth plan is expected to add to value per share* from five sources *NPV of five-year plan discounted at cost of equity Value of Growth Platform 16 Debt + Preferred/Entity Value Dividend ’07E AFFO Payout Ratio Construction In Process/Entity Value Source: Morgan Stanley Weekly Statistical Supplement, Nov 2 Attractive Investment Opportunity • Strong Balance Sheet • Lower Risk Growth Strategy • Competitive Capacity to Support Growth • Competitive Position to SupportDividend Growth • 83% of Debt is Fixed, Swapped orHedged 17 Attractive Investment Opportunity • Competitive Operating Results – More robust market profile – Improved operating platform • Superior FFO Results – Steady growth – Disciplined investment protocols 18 Attractive Investment Opportunity • MAA’s history of discountedpricing to sector average pricing (~15%) is now unwarranted – Portfolio, platform and balancesheet changes have alteredperformance profile – IRR’s realized on capital “roundtrips” supports competitiveperformance for capital – Good prospects for continuedcompetitive internal and externalgrowth • Current bias for “high-barrier”portfolios has resulted inexcessive spread in pricing – Higher risks inherent in growthstrategies are not reflected inpricing spread 19 FFO Multiple Attractive Investment Opportunity • Significant discount to sector average pricing • Spread between high-barrier and significant development platforms istoo large, especially when considering relative risks • Achieving sector average pricing drives 23% upside opportunity 20 Attractive Investment Opportunity ü Proven Public Company Platform ü Portfolio Well Positioned ü Strong Operating Platform ü Disciplined Capital Allocation ü Solid Balance Sheet ü Strong Coverage Ratios ü Attractive Investment ü Proven Performer for Shareholders End of Presentation
